DETAILED ACTION
1. Applicant's response, filed 13 September 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 4, 6, 8, 10-11, 13-14, 17, 19-20, and 24-109 are cancelled.
Claims 1-3, 5, 7, 9, 12, 15-16, 18, and 21-23 are pending.
Claims 2-3, 5, 7, 9, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 December 2021.
Claims 1, 12, 15-16, 18, 21, and 23 are under examination herein.
Claims 1, 12, 15-16, 18, 21, and 23 are rejected.
Claim 1 is objected to.

Priority
4. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/323,541 filed 15 April 2016 and U.S. Provisional Application No. 62/462,302 filed 22 February 2017. 
Instant claim 1, and the claims dependent therefrom, recite the limitation “administering a therapeutic to the individual to reduce the determined multiple sclerosis activity, wherein the therapeutic comprises one or more of corticosteroids, plasma exchange, ocrelizumab, IFN-3, glatiramer acetate, anti-VLA-4, dimethyl fumarate, teriflunomide, fingolimod, anti-CD52 antibody, methotrexate, cladribine, simvastatin and cyclophosphamide”. However, neither U.S. Provisional Application No. 62/323,541 nor U.S. Provisional Application No. 62/462,302 provide support for these limitations. Therefore, claims 1, 12, 15-16, 18, 21, and 23 are not granted the claim to the benefit of priority to U.S. Provisional Application No. 62/323,541 and U.S. Provisional Application No. 62/462,302. As such, the effective filing date of claims 1, 12, 15-16, 18, 21, and 23 is 14 April 2017.

Drawings
5. The objection to the drawings is withdrawn in view of the amendments to the specification filed 13 September 2022. Thus, the drawings filed 13 October 2018 are accepted. 

Claim Objections
6. The objections to claims 1, 25, 40, and 64 are withdrawn in view of the claim amendments filed 13 September 2022. 

7. Claim 1 is objected to because of the following informalities: “IFN-3” in line 24 should be “IFN-β” to match the antecedent basis for this limitation in the specification in para. [00117].  Appropriate correction is required.

Claim Interpretation
8. Claim 1, and those claims dependent therefrom, recite the limitation “determining multiple sclerosis activity in the individual based on the score”. In light of the specification at paras. [0007] and [00108]-[00114], this limitation is interpreted to encompass determining the presence or absence of multiple sclerosis, determining either a dormant or exacerbated state of multiple sclerosis, determining a response to therapy in an individual with MS, determining a degree of MS disability, determining a risk of the individual developing MS at a subsequent time.

Claim Rejections - 35 USC § 112
9. The rejection of claim 11 under 35 U.S.C. 112(b) is withdrawn in view of the cancellation of this claim in the claim amendments filed 13 September 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10. The rejection of claims 11, 25, 35, 38, 40 and 64 under 35 U.S.C. 101 is withdrawn in view of the cancellation of these claims in the claim amendments filed 13 September 2022.

11. Claims 1, 12, 15-16, 18, 21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and natural phenomenon without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more judicial exceptions: 
Claim 1 recites obtaining a dataset comprising quantitative expression values for a plurality of biomarkers from a test sample from the individual, wherein the plurality of biomarkers comprise each of the biomarkers shown in a first set and a second set, wherein the first set comprises MDC, VEGF, Ficolin 3, IgA, Factor VII, IL6R, RAGE, FIB1C, ITAC, and GH, and wherein the second set comprises IGFBP2, Resistin, Cathepsin D, E-Selectin, YKL40, IL22, IL8, CA 15-3, LeptinR, MCP 1, PRL, Tetranectin, CEACAMI, 6Ckine, SAP, CFHR1, HCC-4, and C3; applying a predictive model on the obtained dataset to generate a score; and determining multiple sclerosis activity in the individual based on the score.
Claim 12 recites wherein performance of the predictive model is characterized by an area under the curve (AUC) ranging from 0.60 to 0.99, from 0.70 to 0.99, or from 0.80 to 0.99.
Claim 18 recites wherein the quantitative expression values for the plurality of biomarkers are adjusted based on at least one of age and gender of the individual.
Claim 21 recites wherein determining multiple sclerosis activity comprises determining a state of multiple sclerosis in the individual, wherein the state is quiescence or exacerbation.
Claim 23 recites wherein determining multiple sclerosis activity in the individual based on the score comprises: comparing the generated score to a distribution of scores, the distribution of scores corresponding to individuals that have been previously classified in one of a plurality of categories of multiple sclerosis activity.
These recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. Therefore, the claims recite concepts that fall under the abstract idea category of judicial exceptions.
Furthermore, these limitations recite a correlation between the expression values for a plurality of naturally occurring biomarkers with activity or state of multiple sclerosis in the individual. This is similar to the concept of a correlation between the presence of myeloperoxidase in a bodily sample and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017) that the courts identified as being a natural phenomenon. Therefore, the claims also recite a concept that falls under the natural phenomenon category of judicial exceptions.
As such, claims 1, 12, 15-16, 18, 21, and 23 recite an abstract idea and a natural phenomenon (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or a particular treatment that is effected by the recited judicial exception or has a significant relationship to the exception in all embodiments of the invention. Rather, the instant claims recite additional elements that amount to insignificant extra-solution activity or a treatment that is not effected by the judicial exception or has a significant relationship to the exception in all embodiments of the invention. Specifically, the claims recite the following additional elements:
Claim 1 recites administering a therapeutic to the individual to reduce the determined multiple sclerosis activity, wherein the therapeutic comprises one or more of corticosteroids, plasma exchange, ocrelizumab, IFN-3, Glatiramer acetate, anti-VLA4, dimethyl fumarate, teriflunomide, fingolimod, anti-CD52 antibody, methotrexate, cladribine, simvastatin, and cyclophosphamide.
Claim 15 recites wherein the step of obtaining the dataset comprises carrying out a multiplex immunoassay on the test sample from the individual.
Claim 16 recites wherein obtaining the dataset from the test sample comprises obtaining the test sample and processing the test sample to experimentally determine the dataset.
Claims 12, 18, 21, and 23 do not recite any elements in addition to the recited judicial exception. Although the treatments recited in claim 1 as being administered to the individual to reduce the determined multiple sclerosis activity are particular treatments, the treatment either has a nominal or insignificant relationship in some embodiments encompassed in the claims or there is no indication that the recited judicial exception effects the particular treatment (see MPEP 2106.04(d)(2)). Claim 1 recites that the treatment is to reduce the determined multiple sclerosis activity, however, the scope of “determining multiple sclerosis activity” encompass determining the presence or absence of multiple sclerosis, determining either a dormant or exacerbated state of multiple sclerosis, determining a response to therapy in an individual with MS, determining a degree of MS disability, determining a risk of the individual developing MS at a subsequent time. Therefore, in the embodiments where there is an absence of multiple sclerosis, the individual is not responding to therapy, or they are not at risk of developing multiple sclerosis, applying the recited treatments would not be appropriate and would not properly treat the determined multiple sclerosis activity of the individual. The steps for obtaining the data set using an experimental process or a multiplex immunoassay are utilized to gather the data that is then input into the predictive model, which equates to a step of performing a clinical test to obtain input for an equation or determining the level of a biomarker in a sample that the courts have identified as mere data gathering activity that does not integrate a judicial exception into a practical application in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. As such, claims 1, 12, 15-16, 18, 21, and 23 are directed to an abstract idea and a natural phenomenon (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to well-understood, routine and conventional activity. The instant claims recite the following additional elements:
Claim 1 recites administering a therapeutic to the individual to reduce the determined multiple sclerosis activity, wherein the therapeutic comprises one or more of corticosteroids, plasma exchange, ocrelizumab, IFN-3, Glatiramer acetate, anti-VLA4, dimethyl fumarate, teriflunomide, fingolimod, anti-CD52 antibody, methotrexate, cladribine, simvastatin, and cyclophosphamide.
Claim 15 recites wherein the step of obtaining the dataset comprises carrying out a multiplex immunoassay on the test sample from the individual.
Claim 16 recites wherein obtaining the dataset from the test sample comprises obtaining the test sample and processing the test sample to experimentally determine the dataset.
Claims 12, 18, 21, and 23 do not recite any elements in addition to the recited judicial exception. The administration of the treatments recited in claim 1 for multiple sclerosis are well-understood, routine and conventional, as evidenced by Wingerchuk et al. (Mayo Clin Proc. 2014, 89(2), pgs. 225-240; newly cited), Murray (BMJ 2006, vol. 332, pg. 525-527; newly cited), and Goldenberg (P&T 2012, vol. 37, no. 3, pgs. 175-184; newly cited). Wingerchuk et al. discloses a review of treatments approved or emerging for multiple sclerosis and that these treatments include interferon beta, glatiramer acetate, fingolimod, teriflunomide, dimethyl fumarate, ocrelizumab, and the anti-CD52 antibody alemtuzumab (pg. 227, col. 1, para. 2 to pg. 234, col. 1, para. 1). Murray discloses a review of multiple sclerosis treatments (pg. 525, col. 1, para. 2). Murray discloses that treatments for acute attaches include steroids and treatments for relapses and progressions includes interferon beta and glatiramer acetate (pg. 526, col. 2, paras. 3-5). Goldenberg discloses that treatments for various stages of multiple sclerosis include interferon betas, glatiramer acetate, fingolimod, methotrexate, cyclophosphamide, cladribine, terilunomide, dimethyl fumarate, the anti-CD52 antibody alemtuzumab, and ocrelizumab (pg. 176, col. 1, para. 3 to pg. 182, col. 2, para. 2). The limitation of claim 16 amounts to a step of determining t helve of a biomarker in any type of sample by any experimental means, which the courts have identified as well-understood, routine and conventional activity in  Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). Regarding claim 15, the use of multiplex immunoassays for gathering expression data of proteins is well-understood, routine and conventional in the art, as demonstrated by Kingsmore (Nature Reviews Drug Discovery 2006, advanced online publication, pgs. 1-11; previously cited). Kingsmore discloses that there are currently available multiplex immunoassays that are used for measurement of multiple proteins at one time (Table 1; Fig. 1; pg. 2, col. 2, last para. to pg. 3, col. 1, para. 1; pg. 4, col. 2, para. 1 to pg. 9, col. 1, last para.). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1, 12, 15-16, 18, 21, and 23 are not patent eligible.
Response to Arguments
Applicant's arguments filed 13 September 2022 have been fully considered but they are not persuasive. 
12. Applicant asserts that the claims are not directed to a judicial exception because they integrate the recited judicial exception into a practical application that is effecting a particular treatment for a disease because of the administering a therapeutic step in claim 1 (pg. 10, para. 2 to pg. 12, para. 4 of Applicant’s Remarks). Applicant further asserts that the administration step meets all three factors in MPEP 2106.04(d)(2) because the therapeutics are specifically identified in regards to the first factor, the specific therapeutics are highly useful in reducing multiple sclerosis activity in regards to the second factor, and the administration is not mere extra-solution activity in regards to the third factor (pg. 11, para. 2 to pg. 12, para. 3 of Applicant’s Remarks). This argument is not persuasive. 
While the examiner agrees that the recited step meets the first and third factor, the examiner disagrees that the second factor is met in all embodiments of the claimed invention. As discussed in the above rejection, the treatment either has a nominal or insignificant relationship in some embodiments encompassed in the claims or there is no indication that the recited judicial exception effects the particular treatment (see MPEP 2106.04(d)(2)). Claim 1 recites that the treatment is to reduce the determined multiple sclerosis activity, however, the scope of “determining multiple sclerosis activity” encompass determining the presence or absence of multiple sclerosis, determining either a dormant or exacerbated state of multiple sclerosis, determining a response to therapy in an individual with MS, determining a degree of MS disability, determining a risk of the individual developing MS at a subsequent time. Therefore, in the embodiments where there is an absence of multiple sclerosis, the individual is not responding to therapy, or they are not at risk of developing multiple sclerosis, applying the recited treatments would not be appropriate and would not properly treat the determined multiple sclerosis activity of the individual. Therefore, the claims do not integrate the recited judicial exception into a practical application for the entire scope of the claimed invention. 
	
Claim Rejections - 35 USC § 102
13. The rejection of claims 1, 11-12, 15-16, 18, 21, 23, 25, 35, 38, 40 and 64 under 35 U.S.C. 102(a)(1) as being anticipated by Cavet et al. (US 2015/0377909 A1) is withdrawn in view of the claim amendments filed 13 September 2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14. Claims 1, 12, 15-16, 18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cavet et al. (US 2015/0377909 A1) in view of Wingerchuk et al. (Mayo Clin Proc. 2014, 89(2), pgs. 225-240; newly cited) and Mockler et al. (Genomics 2005, vol. 85, pgs. 1-15; newly cited). This rejection is newly recited and necessitated by claim amendment.
With respect to claim 1, Cavet et al. discloses a method for diagnosing and assessing inflammatory disease activity, including multiple sclerosis (abstract, para. [0105]). Cavet et al. discloses that the method includes obtaining a first dataset associated with a first sample obtained from a first subject that includes quantitative expression data for at least two markers that include YKL-40, GH, MDC, VEGF, IL6R, RAGE, GH, Resistin, IL8, PRL and others (para. [0016], [0101], [0105], [0137]). Cavet et al. discloses that biomarker levels can be determined using any of several techniques known in the art, including assays for measuring nucleic acids (paras. [0198]-[0298]). Cavet et al. then discloses determining a disease activity score with the quantitative expression data using a predictive model (paras. [0016], [0022], [0122], [0137]). The broadest reasonable interpretation of the claimed predictive model is applying it on the obtained dataset but there is no requirement of which markers out of the markers in the dataset are required to be a factor of the predictive model itself. Therefore, the broadest reasonable interpretation of the predictive model does not require a factor for each biomarker in the dataset. Cavet et al. then discloses that the score can be used to provide diagnosis, prognosis and monitoring of disease state and/or disease activity (para. [0137], [0142], [0241]). Cavet et al. also discloses that the present teachings can be used to provide a guide to the selection of a therapeutic regimen for subject (para. [0190]).
Regarding claim 12, Cavet et al. discloses that the predictive model is characterized by an area under the curve (AUC) ranging from 0.60 to 0.99 (para. [0050]).
Concerning claims 15 and 16, Cavet et al. discloses that the assays for determining the expression data from a sample from a subject are performed using multiplex immunoassays (para.[0199], [0222], [0248], [0257]).
Pertaining to claim 18, Cavet et al. discloses that the algorithm encompasses biomarker value normalizations, including normalization schemes based on clinical parameters such as age and gender (para. [0100]).
As to claim 21, Cavet et al. discloses that the DAI score can be used to rate inflammatory disease activity, such as high, medium or low (para. [0142]) Since quiescence is defined as inactive or dormant and exacerbation is defined as an increase in severity, it is interpreted that a high activity corresponds to a state of exacerbation whereas a state of low activity corresponds to a state of quiescence.
With respect to claim 23, Cavet et al. discloses that the activity can be determined by determining which DAI scores correlates well with high accuracy of clinical assessments for the same activity level and then establishing cut-off scores to indicate the levels of disease activity (para. [0142]).
Cavet et al. is silent to wherein the first set comprises Ficolin 3, IgA, Factor VII, FIB1C, and ITAC, and wherein the second set comprises IGFBP2, Cathepsin D, E-Selectin, IL22, CA 15-3, LeptinR, MCP 1, Tetranectin, CEACAM1, 6Ckine, SAP, CFHR1, HCC-4, and C3 and administering a therapeutic to the individual to reduce the determined multiple sclerosis activity, wherein the therapeutic comprises one or more of corticosteroids, plasma exchange, ocrelizumab, IFN-3, Glatiramer acetate, anti-VLA4, dimethyl fumarate, teriflunomide, fingolimod, anti-CD52 antibody, methotrexate, cladribine, simvastatin, and cyclophosphamide in claim 1. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Wingerchuk and Mockler et al.
Regarding claim 1, Wingerchuk et al. discloses a review of benefit-risk profiles for available and emergine disease modifying therapies for multiple sclerosis because a thorough understanding of these profiles is necessary to establish logical and safe treatment plans for individuals with multiple sclerosis (abstract). Wingerchuk et al. discloses for each of interferon beta, glatiramer acetate, fingolimod, teriflunomide, dimethyl fumarate, ocrelizumab, and the anti-CD52 antibody alemtuzumab the particular considerations for prescribing and administering each of these treatments for patients with multiple sclerosis (pg. 227, col. 1, para. 2 to pg. 234, col. 1, para. 1). 
Concerning claim 1, Mockler et al. discloses a review of DNA microarray technology (abstract). Mockler et al. discloses that DNA microarrays are a well-established technology for measuring gene expression levels and that whole-genome microarrays have emerged as a preferred platform for genomic analysis beyond simple gene expression profiling (abstract). Mockler et al. further discloses that whole-genome arrays are an unbiased measure of transcriptional activity  that allows for confirmation of predicted gene models (pg. 2, col. 2, para. 2). Since it is a whole-genome array, the array includes each of MDC, VEGF, Ficolin 3, IgA, Factor VII, IL6R, RAGE, FIB1C, ITAC, GH, IGFBP2, Resistin, Cathepsin D, E-Selectin, YKL40, IL22, IL8, CA 15-3, LeptinR, MCP 1, PRL, Tetranectin, CEACAMI, 6Ckine, SAP, CFHR1, HCC-4, and C3.
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Cavet et al. also discloses that the present teachings can be used to provide a guide to the selection of a therapeutic regimen for subject (para. [0190]). Wingerchuk et al. discloses a review of benefit-risk profiles for available and emergine disease modifying therapies for multiple sclerosis because a thorough understanding of these profiles is necessary to establish logical and safe treatment plans for individuals with multiple sclerosis (abstract). Therefore, one of ordinary skill in the art would have been motivated to use the treatment selection guide for multiple sclerosis taught by Wingerchuk et al. to guide selection of treatments in the method of Cavet et al. to establish logical and safe treatment plans for multiple sclerosis. Furthermore, one of ordinary skill in the art would predict that the treatment selection guide taught by Wingerchuk et al. could be readily added to the method of Cavet et al. with a reasonable expectation of success because Cavet et al. discloses that the method can be used to guide treatment selection for diseases including multiple sclerosis and Wingerchuk provides guidance on the selection of treatments for multiple sclerosis. 
Cavet et al. discloses that biomarker levels can be determined using any of several techniques known in the art, including assays for measuring nucleic acids (paras. [0198]-[0298]). Mockler et al. discloses that whole-genome arrays are an unbiased measure of transcriptional activity that circumvents many problems when assessing transcripts that are in low abundance in response to specific stimuli (pg. 2, col. 2, para. 2). Therefore, one of ordinary skill in the art would have been motivated to use whole genome microarray technology taught by Mockler et al. to obtain the expression dataset in the method of Cavet et al. to eliminate any measurement bias for potentially small differences in transcriptional activity. Furthermore, one of ordinary skill in the art would predict that the whole genome array technology taught by Mockler et al. could be readily added to the method of Cavet et al. with a reasonable expectation of success because Cavet et al. discloses that the biomarker levels can be determined using any of several techniques known in the art and the whole genome arrays taught by Mockler et al. are well-known in the art. The invention is therefore prima facie obvious.


  Response to Arguments
15. Applicant's arguments regarding the Cavet et al. reference on pg. 13 of Applicant’s Remarks filed 13 September 2022 have been fully considered but they are moot in view of the newly cited references above to teach the amended claim limitations. 

Conclusion
16. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
17. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631